DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2021 has been entered.

Applicant’s amendment filed 04 March 2021 is acknowledged.  Claims 1, 13, 24, 31, and 38 have been amended.  Claims 9-12 and 20-23 have been cancelled.  Claims 1-8, 13-19, and 24-42 are pending and under consideration.



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8, 13-19, and 24-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of the independent claims has been amended to recite “wherein at least 25% of the NSCLC tumor cells are PD-L1 positive.”  The addition of this “wherein” clause creates an ambiguity, however, because it is not clear whether this condition applies to the patients before treatment, after treatment, or both.  Nothing in the wherein clause requires that the condition be met as part of a patient selection step.  The dependent claims do not clarify the ambiguity and so are included in the rejection.  Clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 13-19, and 24-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the February 24, 2017 published revision to NCT02125461 (of record), as evidenced by Antonia et al., NEJM 377:1919-20 (2017) (“Antonia;” of record) and as evidenced by the acknowledgement in the specification at [0123]. 

Applicant argues that NCT02125461 does not teach, either expressly or inherently, patients in which “at least 25% of the NSCLC tumor cells are PD-L1 positive.”
This argument is not found convincing because the “wherein” clause does not give meaning and purpose to the sole manipulative step of each of the independent claims, which is the treating step.  MPEP 2111.04.  As noted in the rejection under 35 under 35 U.S.C. 112(b), the “wherein” clause does not require that patients be selected for treatment based on this language.  Further, as discussed during the 06 January 2021 interview, as of the 24 February 2017 revision to NCT02125461 on the ClinicalTrials.gov website, over 900 patients had been enrolled since the 25 April 2014 start date and since treatment was for 12 month, many of those patients had already completed the study.  Inherent within that population were patients in which at least 25% of the NSCLC tumor cells were PD-L1 positive, as evidenced by Figure 2 of Antonia.  The newly added “wherein” clause does not create a patentable distinction in the method claimed versus the method practiced during patient treatment in NCT02125461.   
The rejection of record is therefore maintained.




Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK, telephone number (571)270-1960.  The examiner works a flexible schedule, but she can normally be reached Mon to Fri generally 7:30-6:00 (with midday flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU, can be reached at 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643